Citation Nr: 1537911	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-31 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to February 13, 2008 for the grant of non-service connected pension.

2.  Entitlement to an effective date prior to February 13, 2008 for the grant of special monthly pension based on a need for aid and attendance.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to January 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In the April 2009 rating decision, the RO granted non-service connected pension and special monthly pension based on a need for aid and attendance benefits effective from February 13, 2009, the date VA received the Veteran's claims.  In a January 3, 2012 rating decision, the RO granted an earlier effective date of February 13, 2008.


FINDINGS OF FACT

1.  The Veteran's original claim for non-service connected pension and special monthly pension based on a need for aid and attendance was received by VA on February 13, 2009.

2.  There are no documents or communications of record dated prior to February 13, 2009 that may be liberally construed as a claim for nonservice-connected pension or special monthly pension based on the need for aid and attendance.

3.  The Veteran did not file a claim for non-service connected pension or special monthly pension based on a need for aid and attendance within one year of the date on which he became permanently and totally disabled.

4.  A liberalizing law, Section 207 of Public Law (PL) 107-103 of the Veterans Education and Benefits Expansion Act of 2001, was issued in September 17, 2001, more than one year prior to the Veteran's claim on February 13, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 13, 2008, for the grant of non-service connected pension, have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400, 3.114 (2014).

2.  The criteria for an effective date earlier than February 13, 2008, for the grant of special monthly pension based on a need for aid and attendance, have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.114, 3.402 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The appellant challenges the effective date assigned in connection with the award of non-service connected pension and special monthly pension based on a need for aid and attendance.  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2014).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.  The Board will therefore proceed to the merits of the appeal.

Legal criteria

Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a) (West 2014).  

The effective date of an award of disability pension to a veteran described in subparagraph (B) of this paragraph shall be the date of application or the date on which the veteran became permanently and totally disabled, if the veteran applies for a retroactive award within one year from such date, whichever is to the advantage of the veteran.  38 U.S.C.A. § 5110 (b)(4)(A) (West 2014).

A specific claim in the form prescribed by the Secretary (or jointly with the Commissioner of Social Security, as prescribed by section 5105 of this title) must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2014).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.   Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).  This regulation was revised; however, we shall apply the older regulation as potentially beneficial to the appellant.

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(1) (2014).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(2) (2014).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(3) (2014).

The Board notes that the Veteran did not separate from service due to a physical disability.  The Board concludes that 10 U.S.C.A. § 1218 is not applicable.  See McGee v. Peake, 511 F.3d 1352, 1358 (Fed. Cir. 2008).

Analysis

The appellant contends that an earlier effective date is warranted for the award of pension.  In essence, it is argued that the Veteran has been disabled since 2003, and that such date should be controlling.  However, effective dates are controlled by law.  Generally, the effective date of an award of pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of recipit of application therefore.  38 U.S.C.A. § 5110(a).  There are exceptions which include an effective date based upon a liberalizing law or if a claim of pension is received within one year of becoming permanently and totally disabled.  

Here, the original claim for any VA benefit, VA form 21- 526, was received in 2009.  Based on a careful review of the record and with particular consideration of the contentions, the Board finds that a claim for non-service connected pension and special monthly pension based on a need for aid and attendance benefits was not received by VA prior to February 13, 2009.  Furthermore, the effective date of the award of pension is no more than one year prior to the date of receipt of the claim.

The Veteran's claims folder is a repository for claims, evidence, and other communications between VA and the Veteran.  VA rules required that it be constructed and maintained in accordance with VA's standard operating procedures. One of the important purposes of those rules is to help ensure the assignment of accurate effective dates in the event of grants of service connection.  To this end, it is VA's policy and regular practice to date stamp evidence when it is received, and to then incorporate it into the Veteran's claims folder.  

The Veteran's appointed fiduciary (his daughter) filed a notice of disagreement with the April 2009 rating decision.  The Veteran's fiduciary contends that the Veteran has been totally and permanently disabled since January 1, 2003 due to Alzheimer's disease and that the grant of nonservice-connected pension or special monthly pension should be effective on that date.

In a January 3, 2012 rating decision, the RO granted an earlier effective date of February 13, 2008.  The RO noted that Section 207 of Public Law (PL) 107-103 was issued in September 17, 2001, more than one year prior to the Veteran's claim in  February 13, 2009.  See Veterans Education and Benefits Expansion Act of 2001, PL 107-103.  The RO noted that the Veteran was over 65 years of age as of the date the liberalizing law became effective.  The RO also noted that when an award of pension based on an original claim is effective for a period prior to the date of receipt of the claim, any additional pension by reason of aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.402 (2014).

Based on these facts, the RO assigned an effective date of February 13, 2008 for the grant of nonservice-connected pension and special monthly pension.

As noted above, the effective date of an award of disability pension to a veteran shall be the date of receipt of application or the date on which the veteran became permanently and totally disabled, if the veteran applies for a retroactive award within one year from such date, whichever is to the advantage of the veteran.  The argument that an effective date should be awarded retroactively in all cases lacks legal merit.  Here, if we accept that the Veteran became disabled in 2003, the original claim for benefits was received more than one year after the veteran became permanently and totally disabled.  Therefore, an effective date may not be awarded based upon this theory.  

The evidence shows that the Veteran was discharged from service in January 1947 and did not file a claim for pension (or compensation) until prior to February 13, 2009.  Rather, the February 2009 document was the original claim for benefits.  Since the claim was received more than 1 year after the effective date of the liberalizing law, Section 207 of Public Law (PL) 107-103, benefits cannot be any earlier than a period of 1 year prior to the date of administrative determination of entitlement, or February 13, 2008.  38 C.F.R. § 3.114(2) (2014).

In sum, the first claim for pension or compensation was received on February 13, 2009.  The AOJ has already assigned an effective date one year prior to the date of the receipt of the claim.  There is no legal basis to assign an effective date prior to February 13, 2008, in this case.  Accordingly, an effective date prior to such date must be denied.  The preponderance of the evidence is against an effective date prior to February 13, 2008 for the grant of nonservice-connected pension and special monthly pension; and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An effective date prior to February 13, 2008 for the grant nonservice-connected pension is denied.

An effective date prior to February 13, 2008 for the grant special monthly pension based on the need for aid and attendance is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


